DETAILED ACTION
Status of Claims
	Claims 11-17 and 21-33 are pending.
	Claims 1-10 and 18-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17, 21-22 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijeri et al. (US 2017/0314153) in view of Kim et al. (KR100858711, previously cited as KR858711). 
Regarding claim 11, Ijeri discloses a process of trivalent chromium plating (title) (= a method of chrome plating on a substrate using an electrolyte solution), comprising:
Dissolving oxalate with a trivalent chromium salt solution [0037]-[0038] (= forming a first solution comprising a trivalent chromium salt and an oxalate compound);
Forming an electrolyte by mixing an aluminum sulfate [0040], potassium sulfate [0042] and sodium fluoride [0044] for example with the oxalate chromium solution [0050] (= forming an electrolyte solution by introducing with 
Using a cathode [0011] and anode [0010] with the electrolyte (= introducing a cathode and an anode into the electrolyte solution); and
Passing a current [0010]-[0011], [0055]-[0056] (= passing a current between the anode and the cathode through the electrolyte solution to deposit a chromium layer on the substrate). 
Ijeri fails to disclose the electrolyte comprising an iron salt.  
	In the same or similar field of endeavor, Kim discloses a trivalent chromium composition for electroplating including a reducing agent for increasing the adhesion of the plating layer such as an inorganic material including iron [0012].  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a trivalent chromium electrolyte including an iron salt because Kim discloses a trivalent chromium composition for electroplating including a reducing agent for increasing the adhesion of the plating layer such as an inorganic material including iron [0012].  Ijeri also recognizes adhesion as an advantageous property [0044].  
	Regarding claim 12, Ijeri discloses the cathode comprising a copper substrate [0011].
	Regarding claim 13, Ijeri discloses the anode comprising a carbonaceous electrode material [0010].   
	Regarding claims 14-15, Ijeri discloses a current density ranging from 5-50 A/dm2 [0055]-[0056] which overlaps the claimed range therefore a prima facie case of obviousness exists. 
	Regarding claim 16, Ijeri discloses a temperature of 20-60ºC [0059]. 
Regarding claim 17, Ijeri discloses a pH of 2-4 [0048]. 
	Regarding claim 21, Ijeri discloses the following:
	Trivalent chromium 0.1 to 0.9 mol/L [0036],
	Oxalate compound 0.1 to 0.3 mol/L [0038],
	Aluminum sulfate 0.1 to 0.4 mol/L [0040],
	Potassium sulfate 0.1 to 2.0 mol/L [0042],
	Sodium fluoride 0.1 to 0.5 mol/L [0044]. Kim discloses iron salt in a concentration of 10 to 100 ppm [0012].  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Regarding claim 22, Kim discloses iron (II) sulfate [0012].  
	Regarding claims 24-26, Ijeri discloses heating the trivalent chromium and oxalate before adding additional compounds between 70-80ºC for 1-3 hrs [0039]. 
	Regarding claim 27, Ijeri discloses that the electrolyte does not include boric acid [0004]. 
	Regarding claim 28, Ijeri discloses a thickness of greater than five microns and upwards of 30 microns [0011], [0062].
	Regarding claims 29-33, Ijeri discloses the following:
	Sodium oxalate [0038], chromium sulfate [0036], chromium chloride [0036] and aluminum sulfate [0040]. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijeri et al. (US 2017/0314153), in view of Kim et al. (KR100858711, previously cited as KR858711) and in further view of Barnes et al. (US 4,196,063).
Regarding claim 23, Ijeri and Kim disclose the claimed invention as applied above.  The combination does not disclose iron included as a trivalent iron. However, in the same or similar field of endeavor, Barnes discloses the use of either trivalent or divalent iron compounds with the anion being chloride or sulfate in a trivalent chromium plating solution (Col. 1 lines 62-65, Col. 2 lines 16-20).  It would have been obvious to simply substitute the iron compound of Kim with the trivalent iron compound of Barnes for producing the same or similar predictable result. 

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered.  The remarks on pages 6-8 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795